Allowable Subject Matter
Claims 1, 6-11, 13-15, 22-30, 31, 36-45, 52-58, and 60 are allowed.
The following is an examiner’s statement of reasons for allowance: As a result of the added claim language in the claimed arrangement, the instant claims recite a novel collaborative digital learning method/system. The grouping of students into roles associated with role play scenarios along with the other limitations in the claims is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Rochelle et al. (US Pub. 2004/0072136 A1) with Jeong (US Pub. 2011/0318723 A1), Colby et al. (US Pub. 2014/0057240 A1), and/or Hau et al. (US Pub. 2008/0318200 A1). Jeong teaches a digital learning experience wherein students are automatically gated without explicit teacher input. Colby et al. teaches a digital learning experience where students are iteratively grouped to collaboratively complete elements of a curriculum based on performance levels. Hau teaches an educational system that provides content based on participant role. This combination, however, is silent on at least the added limitation wherein students are grouped by roles including a social position in a social role-play scenario in combination with the other features of the claims. Inclusion of another reference to teach such features in combination with the current combination would additionally likely be the result of hindsight reasoning, only properly motivated based on information drawn from the instant application’s disclosure.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715